The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following questions: 1. Is the Grand River Dam Authority a public utility company or a drainage or conservation district, within the exception of 40 O.S. 196.2 [40-196.2](7) (1971)? 2. If the answer to Question No. 1 is in the affirmative, then is the Grand River Dam Authority exempt from paying the prevailing wage in the construction of public works? The Grand River Dam Authority is created pursuant to 82 O.S. 861 [82-861] (1971), et seq., and states, in part, as follows: "There is hereby created within the State of Oklahoma a conservation and reclamation district to be known as 'Grand River Dam Authority' (hereinafter called the district) . . . such district shall be and is hereby declared to be a governmental agency, body politic and corporate, with the powers of government and with the authority to exercise the rights, privileges, and functions hereinafter specified, including the control, storing, preservation and distribution of waters of the Grand River and its tributaries, for irrigation, power and other useful purposes and reclamation and irrigation of arid, semi-arid, and other land needing irrigation, and the conservation and development of the forests, water and hydroelectric power of the State of Oklahoma." Therefore, the answer to your first question, is that the Grand River Dam Authority is a conservation district.  Title 40 O.S. 161 [40-161] (1971), et seq., deals with protection of labor in the State of Oklahoma. 40 O.S. 196.1 [40-196.1] through 40 O.S. 196.12 [40-196.12] [40-196.12] deals with the minimum wages on public works.  40 O.S. 196.1 [40-196.1] (1971) states as follows: "It is hereby declared to be the policy of the State of Oklahoma that a wage of no less than the prevailing hourly rate of wages for work of a similar character in the locale in which the work is performed shall be paid to all workmen employed by on behalf or of any public body engaged in public works exclusive of maintenance work." Title 40 O.S. 196.2 [40-196.2](6) (1971) holds a "public body to mean the State of Oklahoma or any officer, board, or commission of the state or other political subdivision." Also, 40 O.S. 196.2 [40-196.2](7) (1971) defines public works as meaning "all fixed works constructed for the public use except works constructed by or for any public utility company or any drainage or conservation district, whether or not done under public supervision or direction or paid for wholly or in part out of public funds." The expressed intent of the Prevailing Wage Act, 40 O.S. 196.3 [40-196.3] (1971), that' the public policy of the State of Oklahoma is that a wage of no less than the prevailing hourly wage be paid to all workmen employed by or on behalf of any public body engaged in public works. Title 40 O.S. 196.2 [40-196.2](7) (1971) gives conservation districts, an exception to the Prevailing Hourly Wave. Since the Grand River Dam Authority is a conservation district, then the Grand River Dam Authority comes within the exception of 40 O.S. 196.2 [40-196.2](7).  It is, therefore, the official opinion of the Attorney General that the Grand River Dam Authority is a conservation district within the exception of 40 O.S. 196.2 [40-196.2](7) (1971). Therefore, the Grand River Dam Authority is exempt from paying the prevailing wage in the construction of public works.  (Stephen F. Shanbour)